Judgment modified so as to provide for payment to *818appellants of the actual moneys paid by Georg Kirkegaard, deceased, such repayment to be without interest. As so modified, the judgment is affirmed, without costs. A finding in accordance with this decision will be made. Rich, Kapper, Seeger and Carswell, JJ., concur; Lazansky, P. J., dissents and votes to affirm, being of opinion that the finding of the trial court that Georg Kirkegaard had abandoned the contract was completely warranted by the proof.